Citation Nr: 1201255	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-23 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board notes that the Veteran testified at a November 2011 videoconference hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a heart disorder.  Although it regrets the additional delay, the Board finds that additional development is necessary.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below.

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulted in a current disability, that the claimed disability was incurred during active service, or, if the claimed disability pre-existed active service, that it was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The Veteran first claimed entitlement to service connection for a heart disorder in September 2009.  In a November 2009 rating decision the RO denied entitlement to service connection for that condition.  The Veteran submitted a Notice of Disagreement (NOD) later that month.  The RO issued a Statement of the Case (SOC) in April 2010 and the Veteran filed a Substantive Appeal (VA Form 9) in May 2010.  Accordingly, the Veteran's claim is now before the Board.  

The Veteran's primary contention appears to be that he had a preexisting heart disorder prior to entering service and that during service that condition was aggravated.  

This evidence demonstrates that the Veteran currently has some form of heart disease.  Moreover, the Board finds that the statements and documentary evidence presented by the Veteran indicate the possibility that the Veteran had a heart disorder before his entry into service in 1966.  As such, the crucial is whether or not the Veteran's current heart disorder was caused by or aggravated by his time in service.  

The Board notes that to date, the Veteran has not been afforded VA examination in connection with his claim, and that the evidence of record is insufficient for the Board to render a decision.  A VA examination is necessary where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  The third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Veteran is competent to testify as to the presence of observable symptomatology, including problems with his shoulder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Veteran's testimony and post-service private treatment records are sufficient to require VA to obtain a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, this matter must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

In addition, the Board notes that a review of the claims file shows that the Veteran is in receipt of Social Security Administration (SSA) benefits based on disability.  While the Veteran has submitted some of these records the claims file does not reflect that all of these records have been obtained.  Accordingly, efforts to obtain SSA records are required pursuant to 38 C.F.R. § 3.159(c)(2)(2011).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should obtain updated VA treatment records from the VA Medical Center in Murfreesboro, Tennessee from after September 2011, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the condition at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  The RO/AMC should contact the Social Security Administration, and all records associated with the grant of disability benefits to the Veteran should be requested. All records obtained pursuant to these requests must be included in the Veteran's claims file. If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the precise nature of any current heart disease.  The claims folder should be made available to and be reviewed by the examiner prior to the examination.  The examiner is requested to identify the Veteran's specific condition(s) and determine whether any such condition(s) clearly and unmistakably preexisted the Veteran's military service.  

For each diagnosed heart or related disorder the examiner should state whether that condition pre-existed the Veteran's entrance to service.  If so, the examiner should determine whether that condition permanently increased in severity during the Veteran's period of service.  If the examiner determines that such an increase did occur, he/she must stated whether it was due to the natural progression of the disease or, if not, due to aggravation of the disorder by service.  

If the examiner determines that the Veteran's currently diagnosed heart disorder(s) did not pre-exist the Veteran's service, the examiner must determine whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any such condition is etiologically related to service.  

A complete rationale for each opinion offered must be included, and an explanation of the principles involved would be of considerable assistance.  That rationale should include an explanation of the extent to which each opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.  

Note: "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.  

4.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


